The opinion of the Court was delivered by
Sergeant, J.
Whether when rent is ■ reserved payable in advance the landlord has a right to. distrain immediately on the rent’s becoming due, is doubted in Diller v. Roberts, (13 Serg. & Rawle 60) : and that doubt, it appears to me, is greater where the question is on the right to distrain for such rent before the commencement of the lease. But it seems clear that under the provisions of the 83d section of the Act of 16th June 1836, relating to executions, where a sale is made of the tenant’s goods under an execution during the term of one lease, the landlord cannot claim rent agreed to be paid in advance on another lease not yet commenced. The section applies only to goods being on lands demised for life, years or otherwise, and liable to the distress of the landlord, and they are made liable for rent due not exceeding a year. The second demise from the 1st April ensuing is as much a distinct and independent transaction as if it had been to a *222stranger. The sale, then, being made on the 31st March during the current lease, rent due on another lease commencing at a subsequent day could not be included, even supposing rent payable can ever be included before the tenant has enjoyed the possession and performed the covenants on his part for the time on account of which such rent is payable.
Then the case is that Dr Martin being entitled to nearly $50 for his six months’ rent on the first lease, goes to the tenant and takes a horse, wagon and harness of the defendant of more than that value, which had been levied on by the sheriff, and with it pays a debt to himself, and then claims to take his rent of $50 out of the sales of the residue of the levy. This we concur with the court below in thinking he had no right to do. It would be giving the landlord a double privilege if he could first go and take from the tenant goods to the amount of his rent or more which the sheriff had levied on and apply them to his own use in payment of a debt for which he had no lien or pledge, and afterwards receive the amount of his rent out of the proceeds of the sheriff’s sale. It would also deprive the execution creditor of just so much, which might have been raised on the execution if the goods had been left. The right given to the landlord by the Act of Assembly would, in this w’ay, be liable to abuse, to the manifest injury of third persons and to purposes of collusion. The landlord has a single right to be paid out of the goods levied, the rent due on the demised premises: but then he must not interfere with the goods so as to impair the rights of others, or abstract from the funds out of which all the claimants are to be paid.
Judgment affirmed.